Citation Nr: 0534323	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  03-37 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence was received to reopen the 
claim for service connection for diverticulosis, claimed as 
abdominal pain secondary to service connected schizo-
affective disorder.

Entitlement to service connection for diverticulosis, claimed 
as abdominal pain secondary to service connected schizo-
affective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1944 through 
June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The April 2002 rating decision on appeal did not explicitly 
address whether new and material evidence was submitted to 
reopen this previously denied claim.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence was submitted.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(reopening after a prior unappealed Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  Thus, the issue on 
appeal has been recharacterized as shown above.


FINDINGS OF FACT

1.  In March 1987, the Board denied the veteran's request to 
reopen his claim for a gastrointestinal condition, secondary 
to his service-connected nervous condition.  

2.  Evidence added to the record since March 1987 bears 
directly and substantially upon the specific matter under 
consideration, in particular, whether there is a 
gastrointestinal condition due to the veteran's schizo-
affective disorder

3.  Competent medical evidence on the record establishes that 
the veteran has a gastrointestinal condition due to his 
service-connected schizo-affective disorder.





CONCLUSIONS OF LAW

1.  New and material evidence of entitlement to service 
connection for diverticulosis, claimed as abdominal pain 
secondary to service connected schizo-affective disorder, has 
been presented to reopen the claim.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 
20.302 (2005).

2.  The criteria for service connection for diverticulosis, 
claimed as abdominal pain secondary to service connected 
schizo-affective disorder, is met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The veteran seeks to reopen his claim for service connection 
for diverticulosis, claimed as abdominal pain secondary to 
service-connected schizo-affective disorder.  He contends 
that he has submitted new and material evidence in order to 
reopen the claim.  His present claim succeeds, because he has 
submitted new and material evidence since the March 1987 
Board decision that denied the veteran's request to reopen.

Laws and Regulations

A claim that has been denied, and not appealed, will not be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).  The exception to 
this rule provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown,  
9 Vet. App. 273 (1996).  However, the specified basis for the 
final disallowance must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance.  Id.

While the RO reopened the veteran's claim for service 
connection for diverticulosis, claimed as abdominal pain 
secondary to service connected schizo-affective disorder, and 
considered the claim on a de novo basis, the Board is not 
bound by that determination and is, in fact, required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.   
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Factual Background and Analysis

The veteran's statements, service medical records, VA medical 
records, private treatment records, and VA examination 
reports have been reviewed, with special attention paid to 
the records submitted since the March 1987 Board decision.  
The records submitted by the veteran since the adverse 
decision are both new and material and are, therefore, 
sufficient to reopen his claim for service connection for 
diverticulosis, claimed as abdominal pain secondary to 
service connected schizo-affective disorder.

In March 1987, the veteran's request to reopen his claim for 
"organic stomach disorder" was denied on the basis that the 
evidence presented since the May 1951 rating decision 
revealed only that the veteran's gastrointestinal 
difficulties continued to manifest, but that no new factual 
basis for service connection was presented.  Evidence before 
the Board included the veteran's service medical records and 
post-service VA treatment records.  The veteran was notified 
of the decision and it is final.  

In September 2001, the veteran asked the RO to reopen his 
claim for a gastrointestinal condition.  Rather than address 
whether new and material evidence was submitted to reopen the 
claim, the RO issued the April 2002 rating decision denying 
service connection for "left upper quadrant abdominal pain 
(claimed as gastrointestinal condition) as secondary to the 
service-connected disability of nervous condition." The 
veteran filed a notice of disagreement in July 2002.  It is 
now the Board's responsibility to conduct a new and material 
evidence analysis to determine whether the veteran's 
gastrointestinal claim should have been reopened to allow for 
that April 2002 rating decision.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  In particular, this 
analysis will determine whether the evidence submitted by the 
veteran since March 1987 is new and material to the issue of 
the gastrointestinal condition and its relationship to the 
service-connected nervous condition.

Since the March 1987 decision, the veteran has continued 
treatment at VA medical facilities for various conditions, 
which include abdominal pain and gastrointestinal complaints.  
In September 2001, a psychiatry outpatient note reflects his 
complaints of abdominal pain, diagnoses anxiety disorder, and 
notes that this veteran's "stomach spasms were related to 
his nervous condition."  A March 2002 VA examination of the 
veteran's digestive condition diagnoses chronic left upper 
quadrant abdominal pain, psychosomatic in origin.  VA 
treatment records from 2002 forward reflect a continuing 
differential diagnosis of chronic pancreatitis, irritable 
bowel syndrome, and bowel ischemia.  And, in January 2003, 
the veteran is diagnosed with diverticular disease.  

The recent treatment records reflect new diagnoses related to 
the veteran's gastrointestinal condition, and provide 
information material to the issue of whether this condition 
is secondary to his nervous condition.  In this regard, using 
the guidelines noted above, the Board finds that the veteran 
has submitted new and material evidence because it tends to 
prove an essential element that was a specified basis for the 
last final disallowance.  The claim concerning entitlement to 
service connection for diverticulosis, claimed as abdominal 
pain secondary to service connected schizo-affective 
disorder, is reopened.  

Service Connection

The veteran seeks service connection for diverticulosis, 
claimed as abdominal pain secondary to service-connected 
schizo-affective disorder.  He contends that his stomach 
condition is a result of his service-connected disease.  The 
veteran's statements, his service medical records, VA medical 
records, private treatment records, and VA examination 
reports have been reviewed.  Because there is competent 
medical evidence of a gastrointestinal condition, manifested 
by abdominal pain, which has been medically linked to the 
veteran's nervous condition, the veteran's appeal is granted.

Laws and Regulations

"[T]o prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  See Pond 
v. West, 12 Vet. App. 341, 346 (1999).  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110;  38 C.F.R. § 3.303(a).

Also, service connection may be granted on a secondary basis 
for a disability that is proximately due to a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition.  When aggravation of 
a nonservice-connected condition is proximately due to a 
service-connected condition, the veteran shall be compensated 
for the degree of disability - but only that degree - over 
and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When determining whether service connection is warranted for 
a disability, VA is responsible for determining if the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.   
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

The veteran contends that his gastrointestinal condition, 
which, as reflected in the medical evidence of record, has 
manifested itself as abdominal pain, chronic pancreatitis, 
irritable bowel syndrome, bowel ischemia, and diverticular 
disease, is a residual of service-connected schizo-affective 
disorder.

Service connection has long been in effect for the veteran's 
nervous condition.  See July 1946 rating decision granting 
service connection for psychoneurosis.  Also see various 
rating decisions recharacterizing the veteran's nervous 
condition: January 1947 - psychoneurosis, mixed type; May 
1951 - schizophrenia with anxiety feature; February 1977 - 
schizophrenia, chronic, undifferentiated type; and September 
1992 - schizo-affective disorder.

Thus, the issue before the Board is whether there exists 
evidence of an etiological, (cause-effect) nexus between a 
current gastrointestinal condition and the veteran's, 
service-connected schizo-affective disorder.  Such evidence 
must be in the form of a report of a medical professional 
who, by virtue of appropriate training, knowledge, or 
experience, is qualified to opine as to an etiological link.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The veteran was medically discharged from service in June 
1946 due to his schizophrenia.  The record contains evidence 
of gastrointestinal complaints as long ago as immediately 
prior the veteran's discharge.  A May 1946 in-service medical 
treatment record notes the veteran's history of acute 
abdominal cramps.  June 1946 pre-discharge staff findings 
note gastrointestinal distress.  A July 1956 private 
treatment record from Dr. Lang noted the possibility of an 
organic disease existing in the veteran's upper 
gastrointestinal tract.  The veteran was treated for 
abdominal cramping throughout the years at VA medical 
facilities.  A July 2002 VA treatment note regarding the 
veteran's "chronic abdominal pain x 50 years" reflects a 
differential diagnosis of chronic pancreatitis, irritable 
bowel syndrome, and bowel ischemia.  Most recently, in 
January 2003, the veteran was diagnosed with diverticular 
disease of the colon.  Thus, the record contains evidence 
showing that the veteran does have, and has had for some 
sixty years, a gastrointestinal condition, manifested by 
abdominal pain.

With regard to whether there is an etiological nexus between 
the gastrointestinal condition and the veteran's service-
connected schizo-affective disorder, there is evidence on the 
record demonstrating this nexus.  A December 1961 report from 
the VA hospital in Fort Wayne, Indiana, diagnoses the veteran 
with undifferentiated schizophrenia "manifested by vague 
gastrointestinal complaints over several years' time."  In 
September 2001, a VA staff psychiatrist opines that the 
veteran's "stomach spasms were related to his nervous 
condition."  Finally, the March 2002 VA examination for 
digestive conditions notes that the veteran's "abdominal 
pain is psychosomatic in origin, and it is worsened by his 
psychiatric problems since it is psychosomatic."  Thus, 
there is competent medical evidence on the record that the 
veteran's gastrointestinal condition is etiologically related 
to his nervous condition, presently rated as schizo-affective 
disorder; there is no evidence to the contrary.  

Based on the foregoing evidence in favor of the veteran's 
claim, and the lack of evidence against his claim, the 
evidence of record is at least in relative equipoise, thus 
the veteran's appeal is granted.
Duties to Notify and Assist

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence was submitted to reopen the 
veteran's finally denied claim of service connection for 
diverticulosis, claimed as abdominal pain secondary to 
service connected schizo-affective disorder; thus, the appeal 
is reopened.

Entitlement to service connection for diverticulosis, claimed 
as abdominal pain secondary to service connected schizo-
affective disorder is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


